department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number info release date index number united_states department of state c st nw washington dc dear this is in response to your inquiry regarding grants made from united_states private_foundations to the state department in particular you asked whether the internal_revenue_code requires a private_foundation to exercise expenditure_responsibility over the grant where the terms of the grant describe a clear charitable purpose and there is no earmarking of the moneys by the foundation we hope the following general information is helpful charitable organizations exempt from federal_income_tax under internal_revenue_code irc sec_501 that are classified as private_foundations are subject_to several strictures including the provisions of sec_4945 against making certain taxable_expenditures sec_4945 requires a private_foundation to exercise expenditure_responsibility for a grant to an organization unless the grant falls within certain exceptions one exception to this rule is where the grantee organization is described in sec_501 which would include a governmental_unit such as an agency of the united_states government you have described a grant made to the department of state to carry out a clearly charitable purpose you state that although the grant terms describe a particular set of charitable goals or programs to be funded the private_foundation does not earmark specific recipients rather the department will retain full discretion and control in selecting any persons or organizations to carry out the purposes of the grant completely independent of the private_foundation in these circumstances the grant is similar to that described in revrul_81_125 1981_1_cb_515 in which the irs held a grant by the private_foundation does not constitute a taxable_expenditure under sec_4945 and the foundation is not required to exercise expenditure_responsibility with respect to the grant in accordance with sec_4945 please advise if i can be of any further assistance on this matter if you prefer feel free to contact of this office at steven t miller director exempt_organizations sincerely
